Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 7



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO.:


  ANGEL FELIZ,

         Plaintiff,

  v.

  ONE ADVANTAGE, LLC,

        Defendants.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff ANGEL FELIZ (“Plaintiff”) sues Defendant ONE ADVANTAGE, LLC

  (“Defendant”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act

  (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

  (“FCCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. §1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.




                                                                                                                  PAGE | 1 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 7



                                                            PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-

  Dade County, Florida.

          5.         Defendant is a Delaware limited liability company, with its principal place of

  business located in Belleville, Illinois.

          6.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

                                            DEMAND FOR JURY TRIAL

          8.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          9.         On or about August 28, 2018, Plaintiff suffered an accident and related injuries in

  the course and scope of Plaintiff’s employment that required medical treatment and/or services

  (the “Medical Services”).

          10.        A portion of the required Medical Services were provided by Broward Health Coral

  Springs (the “Creditor”).

          11.        At the time the Creditor provided and/or rendered its (the Creditor’s) respective

  Medical Services to Plaintiff, Plaintiff informed the Creditor that the injuries for which Plaintiff

  required medical treatment and/or services, i.e., the Medical Services, were due to an accident and

  subsequent injuries that occurred within the course and scope of Plaintiff’s employment.

          12.        The Creditor charged a fee for the provision of its (the Creditor’s) respective

  Medical Services (the “Consumer Debt”).

                                                                                                                   PAGE | 2 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 7



          13.       The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

          14.       On a date better known by Defendant, Defendant began attempting to collect the

  Consumer Debt from Plaintiff.

          15.       Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          16.       Defendant is a business entity engaged in the business of collecting consumer debts.

          17.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

          18.       Defendant is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

          19.       Defendant’s “Consumer Collection Agency” license number is CCA9903626.

          20.       Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

          21.       The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

          22.       On a date better known to Defendant, Defendant sent a collection letter, internally

  dated January 10, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer

  Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

          23.       The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

          24.       The Collection Letter represents an action to collect a debt by Defendant.

                                          COUNT I.
                          VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)


                                                                                                                PAGE | 3 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 7



          25.     Plaintiff incorporates by reference paragraphs 1-24 of this Complaint as though

  fully stated herein.

          26.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

  medically necessary remedial treatment, care, and attendance for such period as the nature of the

  injury or the process of the recovery may require….”

          27.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

  receive a fee from an injured employee within this state, except as otherwise provided by this

  chapter. Such providers have recourse against the employee or carrier for payment for services

  rendered in accordance with this chapter.”

          28.     An employee is shielded from liability in any dispute between the employer or

  carrier and health care provider regarding reimbursement for the employee’s authorized medical

  or psychological treatment. See generally Fla. Stat. § 440.13.

          29.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to: “[t]he false representation of the character, amount, or legal status

  of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

          30.     As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

  to collect the Consumer Debt. The Collection Letter, however, causes the least sophisticated

  consumer to believe that he or she is otherwise responsible for the repayment of the Consumer

  Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the medical services

  rendered by the Creditor, as such medical services were rendered to Plaintiff as a result of a work-

  related injury sustained by Plaintiff.

                                                                                                                PAGE | 4 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 7



          31.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

  Consumer Debt, Defendant falsely misrepresented Plaintiff’s obligation with respect to the

  Consumer Debt. For example, by and through the Collection Letter, Defendant wrongfully causes

  the least sophisticated consumer to falsely believe that he or she was responsible for the repayment

  of the Consumer Debt.

          32.     Thus, in light of the above, Defendant violated § 1692e and § 1692e(2)(A) of the

  FDCPA by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt.

          33.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                  (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                  (c)       Any other relief that this Court deems appropriate under the circumstances.

                                            COUNT II.
                                 VIOLATION OF FLA. STAT. § 559.72(9)

          34.     Plaintiff incorporates by reference paragraphs 1-24 of this Complaint as though

  fully stated herein.

          35.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

  medically necessary remedial treatment, care, and attendance for such period as the nature of the

  injury or the process of the recovery may require….”

          36.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

  receive a fee from an injured employee within this state, except as otherwise provided by this

  chapter. Such providers have recourse against the employee or carrier for payment for services

  rendered in accordance with this chapter.”


                                                                                                                PAGE | 5 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 7



         37.      An employee is shielded from liability in any dispute between the employer or

  carrier and health care provider regarding reimbursement for the employee’s authorized medical

  or psychological treatment. See generally Fla. Stat. § 440.13.

         38.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).

         39.      Here, Defendant knew that the Consumer Debt was the result of an accident and

  injuries sustained by Plaintiff in the course and scope of Plaintiff’s employment. Moreover,

  Defendant knew the Creditor could not collect or receive a fee from an injured employee within

  the state of Florida except as otherwise explicitly permitted by Florida statute, and Defendant knew

  that an employee is shielded from liability in any dispute between the employer or carrier and

  health care provider regarding reimbursement for the employee’s authorized medical or

  psychological treatment.

         40.      Despite knowing that the Creditor did not have any entitlement or authority to

  collect the Consumer Debt from Plaintiff directly, Defendant mailed the Collection Letter to

  Plaintiff in an attempt to collect the Consumer Debt. Thus, in light of the above, Defendant violated

  § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

         41.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendant from engaging in further collection
                            activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and
                                                                                                                PAGE | 6 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 7




               (d)       Any other relief that this Court deems appropriate under the circumstances.

       DATED: November 6, 2019
                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             THE LAW OFFICES OF JIBRAEL S. HINDI
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             PAUL A. HERMAN, ESQ.
                                                             Florida Bar No.: 405175
                                                             E-mail: paul@consumeradvocatelaw.com
                                                             CONSUMER ADVOCATES LAW GROUP, PLLC
                                                             4801 Linton Blvd., Suite 11A-560
                                                             Delray Beach, Florida 33445
                                                             Phone:     (561) 236-8851
                                                             Fax:       (561) 431-2352

                                                             JOEL A. BROWN, ESQ.
                                                             Florida Bar No.: 66575
                                                             E-mail: joel.brown@friedmanandbrown.com
                                                             FRIEDMAN & BROWN, LLC
                                                             3323 NW 55th Street
                                                             Fort Lauderdale, Florida 33309
                                                             Phone:     (954) 966-0111

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 7 of 7
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
